Title: From Benjamin Franklin to Richard Bache, 5 August 1767
From: Franklin, Benjamin
To: Bache, Richard


Mr. BSir
London, Aug. 5. 1767
I received yours of the 21st of May and am truly sorry to hear of your misfortune. It must however be a consolation to you that it cannot be imputed to any imprudence of your own, and that being yet in the early part of life, industry and good management may in a few years replace what you have lost. But in the mean time your own discretion will suggest to you how far it will [be] right to charge yourself with the expense of a family which if undertaken before you recover yourself, may forever prevent your emerging. I love my daughter perhaps as well as ever parent did a child, but I have told you before that my estate is small, scarce a sufficiency for the support of me and my wife, who are growing old  and cannot now bustle for a living as we have done; that little can therefore be spared out of it while we live, and how far the profits of any business you are in or may expect after a total loss of your stock will go in housekeeping you can best judge.
I am obliged to you for the regard and preference you express for my child and wish you all prosperity; but unless you can convince her friends of the probability of your being able to maintain her properly, I hope you will not persist in a proceeding that may be attended with ruinous consequences to you both.
I am Sir Your most obedient humble Servant
Richard Bache
